Citation Nr: 1229875	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  04-39 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening a service connection claim for PTSD.  For VA administrative reasons appellate jurisdiction was subsequently transferred to the RO in North Little Rock, Arkansas.  In December 2009, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issue on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  

The Board reopened and remanded the service connection claim for PTSD in January 2010.  The requested development has been substantially completed.  A June 2012 supplemental statement of the case denied entitlement to service connection for PTSD and depression.  

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to the PTSD issue has been revised to include consideration of the other applicable diagnoses of record in this case.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  An acquired psychiatric disorder was not manifest during active service, a psychosis was not manifest within the first post-service year, and an acquired psychiatric disorder, to include PTSD and depression, is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by military service nor may service connection be presumed for psychosis.  38 U.S.C.A. §§ 1112, 1113, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); 38 C.F.R. § 3.304 (effective before and after July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a February 2004 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, Service department records and stressor verification reports, VA treatment and examination reports, service department correspondence date din October 2009, a copy of a September 1966 service department accident report, a February 2004 private medical report, Social Security Administration (SSA) records, and the Veteran's statements and testimony in support of his claim.  A January 2012 service department report verified an event involving an airplane accident and the deaths of two pilots in September 1966 at the Veteran's base in Thailand.  The Board notes that the Veteran and M.E.M. reported the Veteran's duties in Thailand involved crash recovery; however, these statements are inconsistent with the Veteran's duties identified in a service department performance evaluation covering the period from August 1966 to July 1967.  A February 2004 private medical report also noted the Veteran described having come under enemy fire on aircraft recovery missions.  The Board finds the Veteran was provided adequate notice identifying his responsibilities in providing evidence to support his claim, but that he has not provided sufficient information addressing a specific crash recovery or combat event for which further VA assistance is required.  See 38 C.F.R. § 3.159(c)(2)(i) (2011).

Although a March 2012 VA examination report noted the Veteran was receiving home-based Vet Center therapy, there is no indication that any relevant treatment records associated with that therapy exist.  The Veteran was request to provide additional information as to his private treatment, including by correspondence dated in December 2011 and April 2012.  A June 2012 VA report of contact noted he stated he did not have any additional evidence to submit in support of his appeal.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  VA compensation will generally not be paid if a claimed disability was the result of a veteran's own willful misconduct or his/her abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2011).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law provides, however, that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet the evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

For PTSD claims VA law provides that service connection "requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. . . ."  38 C.F.R. § 3.304(f) (effective before and after July 13, 2010).  Section 4.125(a) of 38 C.F.R. incorporates the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) as the governing criteria for diagnosing PTSD.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that VA had adopted the 4th edition of the DSM-IV and noted that the major effect was that the criteria changed from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard requiring exposure to a traumatic event and response involving intense fear, helplessness, or horror.  The Court further held the sufficiency of a stressor was now a clinical determination for an examining mental health professional.  Id. at 140, 141.

Certain chronic disabilities, such as psychosis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).

In this case, the Veteran's service treatment records are negative for complaints, treatment, or diagnosis of an acquired psychiatric disorder.  A January 1969 separation examination included a normal clinical psychiatric evaluation.  Service personnel records show he served in Thailand from August 1966 to August 1967.  An evaluation report for the period from August 1966 to July 1967 described his duties and rated his performance as outstanding.  Records show his duties included aircraft mechanic and aircraft maintenance specialist and that he received a promotion to sergeant in February 1968.  The Veteran received no awards or medals indicative of combat.

VA treatment records dated in March 1982 show the Veteran reported he had a drinking problem since 1964 and that his spouse had recently left him.  The diagnoses included alcohol abuse and situational depression and "anxiety/exogenous depression secondary to situational problems, temporary in nature."  A January 1986 psychiatric evaluation noted he reported no symptoms of anxiety or depression.  A February 1990 report noted a primary diagnosis of alcohol dependence and show the Veteran underwent detoxification.  It was noted that he stated he had a problem with alcohol at age 20.  A September 1999 report noted diagnoses of continuous alcohol dependence, alcohol withdrawal, and probable chronic PTSD.  A March 2000 report noted he reported PTSD symptoms and provided diagnoses of alcohol dependence, cocaine dependence, nicotine dependence, and PTSD.  

In support of his claim the Veteran reported stressors including having witnessed the deaths of a pilot and co-pilot in Thailand when their plane crashed after takeoff.  In a subsequent statement he reported he had been part of a team sent out to recover sensitive equipment from downed aircraft and often the cockpits were covered in blood and human remains.  He stated they went "to the aircraft often not knowing where the hostile forces might be."  He reported he had witnessed "numerous accidents (often upon take-off)" and described accidents including an Australian jet that exploded as it rolled down the runway and a plane that crashed upon takeoff involving a pilot with whom he had been friends.  He reiterated his claims and the reported stressor incidents during hearing testimony in October 2005 and in December 2009.  

In correspondence dated in February 2004 a private psychiatrist found based upon an evaluation on February 10, 2004, that the Veteran had major depressive disorder and PTSD secondary to his experience in Southeast Asia.  It was noted that his alcoholism, in remission, was a complication of his PTSD.  The Veteran reported having known two pilots who were killed upon takeoff at their base in Thailand, having worked on the plane, having witnessed the crash, and having dealt with the recovery.  He also reported having a strong sense of guilt and responsibility for the accident, although there was no evidence of the aircraft not having been correctly repaired.  It was further noted he reported having gone on a number of missions to retrieve aircraft parts from crashed, damaged planes and having come under enemy fire.  No one in his crew was harmed or killed, but they were in "dangerous, hostile environments on a number of occasions."  He reported he began drinking heavily during his tour of duty in Thailand and was provided amphetamine pills in order to function more effectively.  His alcohol use continued well after his discharge from service.  He stated that upon returning home he had continuous flashbacks, particularly of the crash, and often had nightmares.

Vet Center records dated in March 2004 noted the Veteran was dealing with issues of depression and guilt.  No diagnosis of PTSD was included in the records provided.  VA and SSA treatment and evaluation reports included diagnoses of PTSD and depression without opinion as to etiology.  

In statements in support of the Veteran's claim M.E.M. reported he had served in Thailand as an aircraft mechanic with the Veteran and recalled that there had been numerous aircraft incidents with loss of life at their base.  In a statement received by VA in October 2005 he reported the Veteran had been assigned to crash recovery duties in Thailand.  

On VA examination in January 2007 the Veteran reported having witnessed a plane he had worked on crash on takeoff cutting the pilot in half and bursting into flames.  The examiner noted the Veteran was not a good historian and that he was quite vague about incidents from the past, especially dates.  Based upon a review of the claims file and the medical record in conjunction with the evaluation, the examiner found the Veteran did not meet the criteria for a diagnosis of PTSD.  His only symptoms other than nightmares and sleeping problems that appeared to be related to the airplane incident were trying to forget about it and avoiding conversations about the war.  

VA examination in March 2012 included diagnoses of PTSD and depression.  The examiner noted claims file was reviewed and summarized the pertinent evidence of record.  It was noted that the Veteran's stressors of having witnessed a plane crash and the killing of two pilots met the criteria to support a diagnosis of PTSD, but that the stressor which had contributed to his PTSD was his post-military serious motor vehicle accidents.  The Veteran had reported that he should not be alive due to the seriousness of his motor vehicle accidents and described how the accidents affected his life.  He reported he had felt guilt about the military plane crash, but that his level of guilt had improved somewhat secondary to a report indicating the accident was not his fault.  It was noted he reported experiencing bad dreams without recollections as to whether or not they were military related.  It was the examiner's opinion that the Veteran's PTSD was less likely related to his witnessing a plane crash in service and more likely related to his post-military motor vehicle accidents.

Based upon the evidence of record, the Board finds that an acquired psychiatric disorder was not manifest during active service, that a psychosis was not manifest within the first post-service year, and that an acquired psychiatric disorder, to include PTSD and depression, is not shown to have developed as a result of an established event, injury, or disease during active service.  The Veteran is not shown to be a combat veteran for VA compensation purposes.  The statement as to his having come under enemy fire during crash recovery missions provided in a February 2004 private psychiatrist's report is found to be inconsistent with the information provided in his service personnel records.  The specific report as to his having come under enemy fire is not credible.  The Court has held that the Board is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a medical opinion provided in support of a new and material evidence claim need not be accepted as credible if based upon an inaccurate medical history).

The Board notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician." Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  The Court has held, however, that "[a] private medical opinion may not be discounted solely because the opining physician did not review the claims file."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, "the Board may not prefer a VA medical opinion over a private medical opinion solely because the VA examiner reviewed the claims file." Id.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996)).

Although the February 2004 private psychiatrist's opinion in this case is not shown to have been based solely upon the inaccurate factual history provided, the opinion is clearly shown to have been largely influenced by the Veteran's reported experiences of having been involved in "dangerous, hostile environments on a number of occasions."  As such, the opinion warrants a lesser degree of probative weight.  The Board finds, however, that the opinion of the March 2012 VA examiner is persuasive because it was provided based upon a thorough and comprehensive examination of the Veteran including review of the available evidence and verified events in service.  The examiner's conclusions are supported by adequate rationale.  Therefore, the Veteran's claim for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


